Dear Chief King:
Your request for an Attorney General Opinion has been forwarded to me for research and reply.  You asked the following request:
  "Please advise me of your general opinion of the `Law Enforcement Officers Safety Act of 2004,' HR218 under Title 18 USC 926(b) as it relates to Veterans Affairs Police Officers (law enforcement officers of federal agencies) and carrying concealed firearms in the State of Louisiana."
This act does not supersede Louisiana law that prohibits concealed firearms on certain local governmental property.  Under the "Law Enforcement Officers Safety Act of 2004" which is HR218, the Veterans Affairs Police Officers are considered "qualified law enforcement officers" but are only allowed to carry a concealed firearm if Louisiana law does not restrict the possession of firearms on the local government property, building, or base where the officer is located.  The law enforcement officer must meet the following qualifications before he/she is permitted to carry a concealed weapon:
He or she must be an "employee of a governmental agency who—
"(1) is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and has statutory powers of arrest;
"(2) is authorized by the agency to carry a firearm;
"(3) is not the subject of any disciplinary action by the agency;
"(4) meets standards, if any, established by the agency which require the employee to regularly qualify in the use of a firearm;
"(5) is not under the influence of alcohol or another intoxicating or hallucinatory drug or substance; and
"(6) is not prohibited by Federal law from receiving a firearm.
"(d) The identification required by this subsection is the photographic identification issued by the governmental agency for which the individual is employed as a law enforcement officer.
"(e) As used in this section, the term `firearm' does not include—
"(1) any machinegun (as defined in section 5845 of the National Firearms Act);
"(2) any firearm silencer (as defined in section 921 of this title); and
"(3) any destructive device (as defined in section 921 of this title).".
Therefore, a Veterans Affairs Police Officer shall only be allowed to carry a concealed firearm if two conditions are met:
He or she meets the above definition of "qualified law enforcement officer" and;
The local laws governing the building such as the VA Medical Building where the officer is employed do not prohibit "qualified law enforcement officers" from carrying concealed firearms in the building or on the property.
If the office can be of further assistance, please do not hesitate to contact us.
Very truly yours,
                              CHARLES C. FOTI JR. ATTORNEY GENERAL
BY: ________________________________
                              STEPHEN B. STREET, JR. ASSISTANT ATTORNEY GENERAL
SBS/sh/jy